Citation Nr: 1221337	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  11-21 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a cerebrovascular accident (CVA) as the result of medical treatment at the Department of Veterans Affairs (VA) Outpatient Clinic in Crown Point, Indiana.  

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance, or on account of being housebound.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to February 1946 and from September 1950 to August 1951.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 rating decision of the VA Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.  That decision was appealed to BVA, and the case was referred to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To obtain outstanding private and VA treatment records , to afford the Veteran a VA examination, to obtain a VA medical opinion, to fully develop the Veteran's SMC claim and to adjudicate an inextricably intertwined claim.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Initially, the Veteran's family has asserted that he experienced a CVA in October 2008, resulting in an inability to talk, hemiplegia and bedriddenness.  See a March 2009 statement from the Veteran's spouse and a January 2010 statement from T.W.S., M.D.  Consequently, in an August 2009 rating decision, the RO in St. Petersburg, Florida, proposed a finding of the Veteran's incompetency to handle the disbursement of VA funds.  In a February 2010 rating decision, the RO determined that the Veteran was incompetent to handle disbursement of VA funds.  See 38 C.F.R. § 3.353 (2011).  Later in February 2010, the Veteran's daughter, N.M., submitted a completed VA Form 21-592, (Request for Appointment of a Fiduciary, Custodian, or Guardian), naming herself as the Veteran's "next of kin or next friend."  In an April 2010 letter, the RO informed the Veteran's spouse that she was recognized as his "legal custodian to receive VA funds."  All future communications from the RO have been addressed and captioned to the Veteran's spouse.  Accordingly, despite the February 2010 VA Form 21-592 submitted by N.M., it appears that the Veteran's spouse has been recognized as his guardian and fiduciary.  

The Veteran's spouse and daughter assert that the Veteran's October 2008 CVA was the result of care furnished by VA medical professionals at the VA Outpatient Clinic in Crown Point, Indiana.  Specifically, it is alleged that the Veteran's October 2008 CVA was caused when VA medical professionals advised discontinuance of the Veteran's prescribed Warfarin due to fear of a drug interaction with another medication prescribed for treatment of an eye disorder in September 2008.  The Veteran's International Normalized Ratio (INR) was tested on October 2, 2008, but the Veteran's spouse and daughter assert that, when he returned on October 14, 2008, for further INR testing, he was "laughed at" and "told that there was nothing to check" because his blood thinners had been discontinued.  It is alleged that the Veteran's CVA occurred on October 16, 2008.  See statements from the Veteran's daughter and spouse dated in March 2009, June 2009, January 2010, June 2010 and August 2011.  

The Board observes that VA outpatient treatment records dated in September 2008 and October 2008 are congruent with the statements from the Veteran's spouse and daughter.  In September 2008, a VA optometrist, after consultation with a VA staff physician who had treated the Veteran, advised discontinuance of the Veteran's Warfarin because doxycycline was prescribed secondary to the Veteran's diagnosed blepharitis.  The Veteran's INR level was tested on October 1, 2008, and he was advised to continue abstaining from Warfarin until the prescribed doxycycline was "all gone."  There is no VA record reflecting that the Veteran returned later in October 2008 to have his INR level tested a second time.  There are no other records reflecting VA treatment records until February 2009, when the Veteran's daughter contacted VA to notify the clinic of his October 2008 CVA and inquire about obtaining medical equipment for his care.  

Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1). 

In determining that additional disability exists, the Veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  38 C.F.R. § 3.358(b)(1).  Compensation will not be paid for the continuance or natural progression of diseases or injuries for which hospitalization or treatment was authorized.  38 C.F.R. § 3.358(b)(2). 

Several conditions govern the determination of whether any additional disability resulted from VA hospitalization or treatment.  First, it is necessary for the Veteran to show that additional disability is actually the result of such disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization or medical treatment, not merely coincidental therewith.  The mere fact of aggravation alone will not suffice to make a disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, examination or medical or surgical treatment.  38 C.F.R. § 3.358(c).  Second, compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the expressed or implied consent of the Veteran.  "Necessary consequences" are those which are certain to result from, or were intended to result from, the examination or treatment administered.  38 C.F.R. § 3.358(c).

The Board observes that, while there are subsequent VA and private treatment records alluding to his October 2008 CVA, there are no private or VA treatment records reflecting treatment between October 2, 2008, and February 17, 2009, to include records specifically pertaining to his CVA on October 16, 2008.  The Veteran's spouse and daughter have not notified VA of any facility at which he was treated for his October 2008 CVA; however, it is evident that he did receive treatment during that time period due to the nature of the event.  Upon remand, the RO/AMC should contact the Veteran's spouse, provide her with several VA Forms 21-4142 (Authorization and Consent to Release Information) and request that she identify all health care providers that treated the Veteran for his October 2008 CVA and subsequent residuals.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).  

Furthermore, no medical opinion has been obtained in connection with this claim.  For 38 U.S.C.A. § 1151 claims filed on or after October 1, 1997, as in this case, a veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  Inasmuch as there is no medical opinion of record that addresses the medical issues raised with respect to the 38 U.S.C.A. § 1151 claim, an examination and opinions are necessary prior to final appellate review.  

Concerning the Veteran's SMC claim, this award is payable to a veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2011).  

The Board notes that service connection is not in effect for the Veteran's CVA, resulting residuals or for either of the disorders for which the Warfarin and doxycycline were prescribed.  Accordingly, the Veteran's SMC claim cannot succeed unless service connection for the Veteran's CVA and/or residuals is established.  In light of above, the Board concludes that these issues are inextricably intertwined, and thus, the Veteran's 38 U.S.C.A. § 1151 must be resolved prior to resolution of the SMC claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Further, it appears that further development concerning the Veteran's SMC claim is necessary.  Particularly, while the record contains a Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) received by VA in January 2010, it is not signed by a medical professional.  Upon remand, the RO/AMC should provide the Veteran's spouse with another Form 21-2680, accompanied by instructions concerning how such should be completed.  

Finally, the Board observes that the most recent VA treatment records associated with the Veteran's VA claims file are dated in March 2010.  Since the Veteran's claims are being remanded for other matters, the Board concludes that treatment records dated from March 2010 to the present from the VA Outpatient Clinic in Crown Point, Indiana, should be obtained and associated with the Veteran's VA claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998). 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC must contact the Veteran's spouse and request that she identify all non-VA health care providers that have treated the Veteran for his October 2008 CVA and any residuals thereof.  For any records identified by the Veteran's spouse, a release must be completed and signed by an appropriate person as per Indiana state law prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

2.  The RO/AMC must obtain and associate with the claims file all outstanding records of VA treatment, to include any records from the VA Outpatient Clinic in Crown Point, Indiana, dated from March 2010 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

3.  The RO/AMC must provide the Veteran's spouse with a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) as well as instructions concerning proper completion of this form.  

4.  After the aforementioned development has been completed, the AMC/RO must schedule an appropriate examination to determine whether VA treatment rendered between September 2008 and October 2008 caused an additional disability, to include a CVA and residuals, which was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was the event not reasonably foreseeable.  Even if the Veteran does not or cannot appear for the VA examination, the examiner should review the entire claims folder and express opinions, including the degree of probability expressed in terms of is it at least as likely as not, regarding the following questions: 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

(a) Does the Veteran have additional disability (to include the October 2008 CVA and any residuals) that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination on the part of the staff of the VA facility in Crown Point, Indiana, between September 2008 and October 2008?  In particular, was the Veteran's October 2008 CVA due to the discontinuance of his prescribed Warfarin? 

If so, 

(b) is the additional disability proximately caused by: 

(1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in prescribing methimazole for treatment of hyperthyroidism; and if so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider 

or 

(2) from an event not reasonably foreseeable? 

The physician should adequately summarize the relevant history and clinical findings, and provide adequate reasons for the medical conclusions rendered.  

5.  Thereafter, the RO/AMC should undertake any development which reasonably flows from the VA Form 21-2680, to include consideration of whether a VA examination is proper.  

6.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  The RO/AMC is reminded that the Veteran's 38 U.S.C.A. § 1151 claim must be adjudicated prior to his SMC claim.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



